Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161888                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161888
                                                                    COA: 353352
                                                                    St Joseph CC: 12-018185-FH
  PATRICK EUGENE SCARBERRY,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the June 29, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2021
           b0524
                                                                               Clerk